 CALIFORNIA GENERAL LINEN SUPPLY CO.203California General Linen Supply Co.,Inc.andLaun-dry, Dry Cleaning and Dye House Workers Interna-tionalUnion,LocalNo.26,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of AmericaAFL-CIO Laundry and Dry Cleaning Union Local No.7 (California General Linen Supply Co., Inc.)andLaundry,Dry Cleaning and Dye House Workers In-ternationalUnion,LocalNo. 26,InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Cases 20-CA-7522 and20-CB-2669September 28, 1973DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn December 13, 1972, Administrative Law JudgeHerman Marx issued the attached Decision in thisproceeding. Thereafter, General Counsel and Charg-ing Party filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iMember Kennedy,without completely concurring in the analysis andsubsidiary findings made by the Administrative Law Judge,neverthelessagrees with his findings of fact and his ultimate conclusion that this case maybest be considered through utilization of the Board's representation proceed-ings.DECISIONSTATEMENT OF THE CASEHERMAN MARX,Administrative Law Judge: The com-plaint alleges, in material substance, thata labor organiza-tion (hereinLocal 261 ),has been,at all material times sinceAs used herein, the name Local 26 refers to andmeansLaundry, DryApril 27, 1972, within the meaning of Section 9 of the Na-tional Labor Relations Act 2 (herein the Act), the exclusiverepresentative, for collective-bargaining purposes, of an ap-propriate bargaining unit consisting of employees of Cali-forniaGeneralLinen Supply Co., Inc. (herein theCompany) employed at the Company's plant in South SanFrancisco, California; during the said period, another labororganization(herein Local 7 3 ) and the Companyenteredinto,maintained, and enforced a collective-bargainingagreementaffecting employees in the said unit,containingprovisions for union membership in, and payment of initia-tion fees and dues to, Local 7 by such employees, as condi-tions of employment; by entering into, maintaining, andenforcing the said agreement, the Company refused to bar-gain with Local 26 in violation of Section 8(a)(5) and (1) ofthe Act, rendered assistance and support to Local 7 in viola-tion of Section 8(a)(2) and(1) of the said Act, and discrimi-nated against employees in violation of Section 8(a)(3) and(1) of the Act; and Local?caused,and attempted to cause,such discrimination, thereby violating Section 8(b)(2) and(1)(A) of the Act .4Each Respondent has filed an answer denying, in sub-stance, that it committed the unfair labor practices imputedto it in the complaint.Pursuant to notice duly served by the General Counsel oftheNational Labor Relations Board (herein the Board)upon all of the parties, a hearing on the issues was held onSeptember 20, 26, and 27, 1972, at San Francisco, Califor-nia.5 Each party appeared through counsel, and all partieswere afforded a full opportunity to adduce evidence, exam-ine and cross-examine witnesses,and submit oral argumentand briefs.Cleaning and Dye HouseWorkersInternationalUnion, Local No. 26,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpersof America.29 U.S C. §151,et seqAs used herein, the name Local?refers to and meansAFL-CIO Laundryand Dry Cleaning Union Local No 7.4 The complaintwas issuedon July 25,1972, was amended on September14, 1972,and is based on a chargefiled by Local 26 inCase 20-CA-7522 onMay 31,1972, and an amendment thereof filed on June 20,1972, a chargein Case 20-CB-2669 filed by Local26 onMay 31, 1972, andan amendmentof thatcharge filedon July 12, 1972. The chargesand amendments thereofwere thereafter duly consolidated by anorder of the ActingRegional Direc-tor ofRegion 20.Copies ofthe complaint,amendment thereof, charges,amendments thereof, and order of consolidation have been duly served onall parties entitled thereto5AdministrativeLaw JudgePenfield held a preheanng conference in thisproceeding,with all parties represented by counsel,on September20, 1972,and then formallyopened thehearing onthat dateNo testimony was takenon that occasion,and the onlyevidence received by Administrative LawJudge Penfield consisted of so-called formal documents (the pleadings,charges, amendments thereof, the order of consolidation,proof of service ofdocumentarymaterial, and a motionby Local 7 todefer or dismiss thisproceeding pending submission of issues involved here to arbitration). Fol-lowing receipt of these and a discussion of various issues, he continued thehearing to September26, 1972I resumed the hearing on that date, as dulydesignated AdministrativeLaw Judgein the place and stead of Administra-tive Law Judge Penfield;heard and denied the motion to dismiss or deferthe proceeding pending arbitration;received testimony and other evidence;and completed the hearing on September27, 1972. Sincethen, Local 7 hasfiled a motion to dismiss the complaint"pending exhaustion of arbitrationproceedings"between itand the Company.The motion is denied for muchthe same reasons stated at the hearing for denial of the prior motion to deferor dismiss this proceedingpending thesubmission of issues to arbitration.Upon theGeneral Counsel's unopposed motion datedNovember 1, 1972,Continued206 NLRB No. 37 204DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.NATURE OF THE COMPANY'S BUSINESS;JURISDICTIONOF THE BOARDthe San Mateo Laundry Owners Association, Inc. (hereinthe Association or San Mateo Association), in which theCompany held (and still holds) membership. Local 7 wasthe bargaining representative of the plant's production andmaintenance employees and had contract relations affect-ing them for some years preceding the discontinuance ofproduction at the plant.8At the time of cessation of production at that facility,there was a contract in effect between the San Mateo Asso-ciation, on behalf of its members, including the Company,and Local 7. The agreement (herein the Redwood City con-tract, for convenience of reference) became effective onMay 21, 1971, and was, by its terms, to remain in effect untilat least May 21, 1974; prescribed wages and other terms andconditions of employment of production and maintenanceemployees of the Association's members; and included pro-visions for membership in, and payment of initiation feesand dues to, Local 7, as conditions of employment. Al-though the agreement does not specifically spell out anyterritorial scope of the multiemployer bargaining unit ofemployees to which it applies, one may fairly infer from theAssociation's name and other aspects of the record that allthe plants affected were located in San Mateo County, andthat the unit in question did not extend beyond that county,but, in any case, it is obvious, particularly from the bargain-ing history of the San Francisco plant, relevant aspects ofwhich will presently appear, that no employees at that estab-lishment were members of the multiemployer bargainingunit of employees covered by the contract between Local?and the Association, and that that agreement had no appli-cation to the San Francisco plant.With the exception of a period of several months begin-ning in December 1971, the Company was represented incollective-bargaining matters affecting the San Franciscoplant by an organization of employers called the Laundryand Linen Supply Board of Trade (herein the Board ofTrade). Production employees at the plant were representedby Local 26.For a substantial period of years prior to December 1,1971, the production employees at the San Francisco plantwere part of a multiemployer bargaining unit consisting ofproduction employees of members of the Board of Trade.This is evidenced by an agreement (herein, for convenienceof reference, the San Francisco contract) between the Boardof Trade, on behalf of its members, and Local 26, prescrib-ing wages and other terms and conditions of employmentfor production, employees of such members .9 The agree-ment, by its terms, became effective on December 1, 1968,and was to remain in force until December 1, 1971, andfrom year to year thereafter subject to a right by either partyto give the other a written notice at least 90 days prior toDecember 1, 1971, or December 1 of any subsequent year8Drivers and salesmen on the plantpayrollwere represented by anotherunion,had a separate bargaininghistory, hadnever, so far as appears, beenincluded in a common bargaining unit with the production and maintenancepersonnel,and are not involved in any material issue here.9The maintenance employees(engineers)were represented by anotherunionand were subject to a separate representation and were covered by aseparate agreement; and office employees, although represented by Local 26,were subject to a separate contract. In short,the production force has nothad a common collective-bargaininghistorywith the other represented cate-gories of employees.California General Linen Supply Co., Inc., is a Californiacorporation;maintains a place of business in South SanFrancisco, California, where it is engaged in the business ofproviding linen rental service to retail and nonretail enter-prises; and is, and has been at all material times, an employ-er within the meaning of Section 2(2) of the Act.During the year immediately preceding the issuance ofthe complaint, the Company, in the course and conduct ofits business operations, derived gross revenue in excess of$500,000 from its business; performed services valued inexcess of $10,000 for the United States Army, said serviceshaving a substantial impact on the national defense; andpurchased materials and supplies, with a value in excess of$10,000, which were manufactured outside the State of Cali-fornia. By reason of the said services to an instrumentalityof the national defense, and the purchases described above,the Company is, and has been at all material times, engagedin interstate commerce, and operations affecting such com-merce, within the meaning of Section 2(6) and (7) of the Act.Accordingly, the Board has jurisdiction over the subjectmatter of this proceeding.II.THE LABORORGANIZATIONS INVOLVEDLocal 7 and the Charging Party, Local 26,are, and havebeen at all material times,labororganizations within themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. TheEvidenceFor some years prior to the spring of 1972, the Companyoperated two plants, one in Redwood City, San MateoCounty, California, employing approximately 25 produc-tion and 2 maintenance employees; and the other in SanFrancisco, with a production force of some 80 employeesand a maintenance staff of 3 "engineers."' As will appearlater in more detail, the Company discontinued the opera-tion of both plants in the spring of 1972 and began operatinga new one at its present site in South San Francisco, SanMateo County, on May 1, 1972. That establishment is locat-ed some 20 miles from the Redwood City site, and about 9or 10 miles from the one in San Francisco.While the Redwood City plant was in operation, theCompany was represented in collective-bargaining mattersaffecting the plant by an organization of employers calledthe hearing transcript is amended at 1. 10 on p. 148 to delete the numerals"26" and to substitute therefor the number"7." Theerror is obvious fromthe context.The transcriptcontains numerous other errors in transcription,as well as in spelling, but as the record adequately reflects the material issuesand facts, in the absenceof a broadermotion than that submitted, I dispensewith correction of the record,except to the extent set forth above.7The production force at each plant fluctuated in number,and the recordcontains varying estimates of the number at given times.The differences donot affect any material issue,nor the results here. CALIFORNIA GENERAL LINEN SUPPLY CO.that it wishes to "renegotiate" provisions of the contract.The Company's decision to open a new plant was formedin or about September 1972, was based on production andrelated reasons, and contemplated the closing of the Red-wood City and San Francisco plants and consolidation oftheir facilities and operations in the new one. Precisely whenit located the South San Francisco site does not appear, butit is evident that the location had been chosen by November15, 1971, when counsel for Local 7 wrote a letter to E. H.Gummerson, an agent of the San Mateo Association, stat-ing, in substance, that the agreement "we have had in effectfor many years in San Mateo County" (in other words, theRedwood City contract) would apply to the new plant, andthat all employees at the Redwood City facility would betransferred "with full seniority and other rights under thecontract" to the South San Francisco plant.Gummerson replied by letter dated December 1, 1971, tothe effect that the move would take place in the spring of1972; the Company intended to transfer its operations andemployees to the new location; the Company "will continueto honor"its agreementwith Local 7 at the plant; and "theemployees will retain seniority for purposes of tenure andbenefit eligibility" there.10The San Francisco contract expired on December 1,1971,11 and at one point or another the Board of Trade andLocal 26 began negotiations for a successor agreement (ap-parently with some arrangement, not elaborated in the re-cord, for interim continuation of provisions of the expiredcontract).By letter dated December 2, 1971, counsel for the Boardof Trade (who also appears for the Company in this pro-ceeding), noting that the Company would soon discontinueoperation of the San Francisco plant, informed Local 26that the Company had given the Board of Trade "noticethat it is terminating its membership" in that organization.Replying by letter dated December 10, 1971, addressed tocounsel for the Board of Trade, Local 26 took the position,in substance, that its territorial jurisdiction includes SanMateo County; that where an employer with whom it hasa contract "transfer(s) his plant" from one place to anotherwithin that jurisdiction, he continues to be bound by theagreement at the new location; and that, therefore, theCompany would be bound by "the present negotiations"(for a new contract, as may be inferred, between the Boardof Trade and Local 26).On January 8, 1972,12 Local 26 helda meeting at itsheadquarters attended by representatives of the organiza-tion and most of the Company's San Francisco productionemployees to discuss the Company's impending move to theSouth San Francisco site, and to ascertain which of theemployees wished to work in the new plant. The upshot ofthe meeting was that 74 employees signed a document stat10 The letter refers to Local 7 as "Local 143,"a former namefor Local 7.u While the record doesnot spell out the meansby which the contract wastermmated-whether byservice ofa timely noticeof intention to "renegoti-ate," or otherwise-the Company and Local 26treat the contract as havingexipiredon December1, 1971 (G.C. Exh. 12)zUnless otherwiseindicatedall dates setforth below occurred in 1972205ing that each signatory listed desired employment at thenew location, "so as to preserve" pension and other benefitsconnected with such employee's "continuity of employ-ment," and that "each agrees to work at said new plant andrequests said employer (the Company) to assure us of saidemployment and authorize our Union (Local 26) to negoti-ate an agreement to so provide."Several days later, Local 26 wrote to counsel for theBoard of Trade noting that the employees at the meetinghad signified a desire to transfer to the new plant; request-ing negotiations for a "new" collective-bargaining agree-ment for "the employees"; and stating that "anunderstanding" regarding the right of such employees totransfer to the contemplated new plant was the "first orderof business."Local 26 wrote to the attorneyagainon February 1, re-questing that the San Francisco "plant employees" be givenpriority of selection for employment at the South San Fran-cisco plant; demanding an answer to a requirement previ-ously expressed by Local 26 (according to the letter) thatbefore "negotiations" (as I infer, between Local 26 and theBoard of Trade for a new contract) were continued, theCompany make a written commitment that it would sign theresulting agreement for application to the new plant; andwarning that Local 26 would take "economic action" tosecure compliance with its demands.Local 26 took such action on March 7, sponsoring a strikeor work stoppage at the San Francisco plant, with the resultthat on that date the Company and Local 26 entered intoan agreement providing, in substance, that the terms of theexpired San Francisco contract govern theirrelations untilthe Board of Trade and Local 26 enter into a new contract;that,when such an agreement comes into existence, theCompany "shall be bound by its terms"; and that, uponcommencement of operations at the new South San Francis-co plant, positions there "shall first be filled" by those mem-bers of Local 26 who had "indicated to the Union theirdesire to follow their jobs" to the new plant.By May 1, the date the South San Francisco plant beganproduction, the Company had shut down the San Franciscoplant and had moved some 70 percent of the equipment ofthat plant to the new one. (It transferred the balance at someunspecified later point or points.) It started operations at thenew facility with 68 production employees, 56 of whom hadbeen transferred by the Company from the San Franciscoplant, and all but 7 of whom were members of Local 26.The Company continued operating the Redwood Cityplant for some time thereafter, but with the opening of thenew establishment, it began to phase out its Redwood Cityproduction operations, transferring functions from Red-wood City to the new plant, and, within a period of 2 or 3weeks after opening of that facility, "furloughing"some 18employees subject to the Redwood City contract, promisingto employ them at the new plant "within a short time" uponthe availability there of equipment to be moved from Red-wood City. Eight other employees covered by the RedwoodCity contract continued to work at the Redwood City plantuntil August 4, when it was transferred to another enterprisewhich employed the eight thereafter. The Company has notengaged in any production operations at the Redwood City 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant since the transfer. 11 Some of the Company's RedwoodCity equipment had been moved to the new plant within afew weeks after it opened, but the rest-a substantial por-tion-has remained at the Redwood City site (perhaps pass-ing into the possession of the new enterprise located there).On May 23, following the force reduction at the RedwoodCity plant, Local 7's attorney wrote to the Company pro-testing its failure to employ those laid off at the new plantand to observe wage and other provisions of the contract;demanding backpay for each furloughed Redwood City em-ployee and the submission of the "dispute" to arbitration;and threatening that Local 7 would "commence picketingactivity."Local 7 did picket the South San Francisco plant early inthemorning of May 25, with the result that productionemployees and drivers "did not enter the plant" for workduring the picketing. At a meeting later that morning be-tween the management and representatives of Local 7, thelatter demanded that the Company employ all the fur-loughed employees at the new plant and apply the RedwoodCity contract "to all the employees" there. The Companyrejected the latter demand, and the upshot of the discussionwas an agreement between the Company and Local 7, in-corporated in a memorandum signed by them on May 25,to the effect that the Company would put the furloughedemployees to work at the new plant "at the appropriatescale"(provided by the Redwood City contract), and givethem backpay on that basis effective from May 22. Theseemployees were recalled for work at the new plant, asagreed, at the prescribed scale, and have been paid on thatbasis since, the Company observing other terms and condi-tions of the Redwood City contract with respect to them. Allother production employees, most of whom had worked atthe San Francisco plant, were paid on the basis of the SanFrancisco contract until the negotiation of a "new agree-ment" between the Board of Trade and Local 26, and havesincebeen paid under the latter contract.14In a letter to the Company, dated June 5, 1972, Local?in effect reiterated its position that the Redwood City con-tract applied to "all employees" at the South San Franciscoplant, stating that not all were being paid at the "Local #7contract rates," and requesting that such rates be paid to theemployees so affected, together with "back wages" asserted-ly due them.Thereafter, in a letter dated June 7, 1972, addressed to theCompany, Local 7, noting the union membership require-mentof th e Redwood City contract, and that, "a number ofpeople" (employees at the South San Francisco plant, as Iinfer) had not met them, demanded that these pay Local 7'sinitiation fee and join that organization, stating, in thatregard, that the "failure to join" would make it necessary forLocal 7 "to demand their dismissal."On July 7, 1972, counsel for the Board of Trade wrote toLocal 7's attorney, stating that the South San Franciscoplant "is part of the . . . Board of Trade" (or, in other13The Company has a retail drycleaning store at the Redwood City ad-dress,stationing one employee there to receive and return garments left forcleaning. This retail facility does not materially affect the issues14According to the Company's treasurer, this scale varies slightly from theRedwood Citycontract's scale. Because of differences between the contractsin occupational descriptions, it would be speculative for me to say whichwords, as I infer, that the Company was represented by theBoard of Trade in collective-bargaining matters pertainingto the new plant), and that upon advice of the "regionalcounselof the National Labor RelationsBoard ... we[meaning the Company and the Board of Trade, presum-ably] cannot give any effect to the contract of Local 7 as itrelated to the operations" of the Company at South SanFrancisco.Negotiations between the Board of Trade and Local 26resulted in a new contract (herein the Master Agreement)dated August 21, 1972. By its terms, retroactively effectiveto December 1, 1971, and slated to remain in effect until atleast November 30, 1974, the contract expresses recognitionof Local 26 as "the sole collective bargaining agency" of theaffected employees, and of the Board of Trade as "the solecollective bargaining representative for the Employer par-ties to this Master Agreement"; and prescribes wages andother terms and conditions of employment for all employeesin specified classifications (in other words, production em-ployees) of "members of (the Board of Trade) parties to(the)Agreement." The contract contains provisions formembership by the covered employees in Local 26, andpayment of initiation fees and dues to the organization, asconditions of employment.The coverage and recognition provisions of the MasterAgreement, taken together with the history of the collective-bargaining relations between the Board of Trade and Local26, in effect define a multiemployer bargaining unit consist-ing of production employees of the "members of the (Boardof Trade) parties" to the contract. That the Company is sucha party is clear, giving consideration to the current and pasthistory of the Company's membership in the Board ofTrade (albeit the membership was interrupted for severalmonths following expiration of the San Francisco contract);the history of representation of the Company by the Boardof Trade in multiemployer bargaining with Local 26; andthe March7 agreementbetween Local 26 and the Companyto the effect that the San Francisco contract would continuein effect until the Board of Trade and Local 26 "enter intoa new agreement," and that the Company would "bebound" by the successor contract. Plainly, the MasterAgreement is the "new agreement" contemplated by theMarch 7 instrument.B.Discussion of the Issues; Concluding FindingsAsserting that a single-plant unit consisting of "all plantemployees" at the South San Francisco facility (with somespecified excluded categories not material here) 11 is appro-priate for bargaining, and that Local 26 has been the exclu-sive bargaining representative of the unit since the plantopened, the General Counsel maintains,in essence, that theCompany, by dealing with Local? on May 25, and thereaf-ter applying the Redwood City contract, with its union-security provisions, at the new facility to the former Red-wood City employees, has unlawfully supported Local 7;16that, by such dealing and contract application, the Compa-contract,in the main, provides higher wage rates.15The stated exclusions are "office employees [by amendment of the com-plaint] drivers, maintenance engineers, guards and supervisors as defined inthe Act."16The General Counsel, in his brief, alludes to Gummerson's letter of CALIFORNIA GENERAL LINEN SUPPLY CO.207ny derogated from, and violated, its obligation to bargainexclusively with Local 26 as the representative of the single-plant unit and unlawfully discriminated against employees;and that, by the picketing threat in the letter of May 23 fromLocal 7's counsel to the Company, the picketing of May 25at the new plant, the subsequent efforts to secure applica-tion of the Redwood City Contract there, and enforcementof that agreement's provisions for union membership andpayment of union initiation fees and dues, Local? caused,or attempted to cause, the Company to engage in unlawfuldiscrimination against employees.The General Counsel's plant unit and representationclaim, which is central to his 8(a)(5) allegations, appears torest basically on the direct dealing between the Companyand Local 26 resulting in their March 7 agreement duringthe period when the Company was not a member of theBoard of Trade. Noting that the Union represented the SanFrancisco production employees on March 7 and that asubstantialmajority of the production force in the newplant, consisting mainly of transferees from the San Fran-cisco facility, held membership in Local 26 when the newone was opened, and at the time of Local Ts May 25 picket-ing, the General Counsel treats the March 7 agreement asrecognition of Local 26 as the exclusive representative of thesingle-plant unit he now defines, and the move to South SanFrancisco as substantially a "relocation" of the San Fran-cisco facility and the unit.The record does not establish whether negotiations be-tween the Board of Trade and Local 26 for a successor tothe expired San Francisco contract, which dealt with a mul-tiemployer bargaining unit that included the Company'sSan Francisco production employees, had begun before theCompany withdrew fr-,'n the Board of Trade, and thus nodefinitive determination can be made whether the member-ship withdrawal was timely,'7 but assuming its timeliness, itappears to me that the General Counsel misconceives thereach of the March 7 agreement.That instrument did basically three things, provided (1)for the continuing applicability to the Company of the mul-tiemployer San Francisco contract until the Board of Tradeand Local 26 reached a "new" successor agreement in nego-tiations then under way; (2) that the Company "be bound"by that new contract; and (3) that San Francisco plantemployees represented by Local 26 be given preference inemployment at the new plant. The nub of the matter is thatthe March 7 agreement, which was obviously a provisionalone, aimed at settling a strike and at bridging the period ofnegotiations preceding a new contract between the Board ofTrade and Local 26, so far from visualizing a single-plantunit either for the balance of the Company's operation ofthe San Francisco plant or at the new one, and contemplat-ed a continuance of the Company's long history of bargain-mg on the basis of a multiemployer unit of productionDecember 1, 1971, in effect agreeing to honor the Redwood City contract atthe new plant, as "unlawful " I make no finding whether the commitmentviolated the Act, for such a determination would go beyond the scope of thecomplaint, which describes all the alleged violations as occurring either "onor about May 25, 1972" (the date of Local Ts picketing and resulting agree-ment) or "since on or about" that date." E.g., N.L.R B v. Sheridan Creations, Inc.,357 F.2d 245 (C.A. 2, 1966);Publicity Engravers, Incorporated,161NLRB 221, 227.employees.18 Significantly enough, the Company rejoinedthe Board of Trade 2 or 3 days after the March 7 agreement;the Board of Trade and the Company, during the interimperiod preceding the Master Agreement, regarded the pro-duction employees at the South San Francisco plant asmembers of the multiemployer unit that was the subject ofthe negotiations; 19 and the Company, as previously noted,is a party to the Master Agreement, and now applies it toallproduction employees at the new facility, except theformer Redwood City employees, in effect treating the pro-duction employees represented by each union as membersof separate multiemployer bargaining units. 20What emerges regarding representation at the new plantisnot an accretion to, or relocation of, a single-plant bar-gaining unit exclusively represented by a labor organiza-tion, whether Local 26 or Local 7, but a question concerningrepresentation, arising from the existence at each formerplant of a longstanding, separately represented segment ofa multiemployer contract in effect at the time the new plantopened; conflicting management commitments prior to theopening of the new plant to apply both contracts there;21 theoperational consolidation of both segments at the new facil-ity, but with continuing application to each of provisions ofseparatemultiemployer contracts; and a claim by eachunion that it represents all production employees (andmaintenance employees, as well, in the case of Local 7), atthe new plant on the basis of such a contract. In the lightof the foregoing, it appears to me that each claim is colora-ble, the location of the new plant contributing some colorto each-in Local 7's case, because the facility, like that atRedwood City, is situated in San Mateo County, where themembers of the San Mateo Association, who have jointlybargained through its agency with Local 7, are located; andin the case of Local 26, because the new plant is in a com-18The Company's answer admits the allegations of the complaint to theeffect that the single-plant unit is appropriate and that Local26 is the exclu-sive representative of the unit employees,but the admission appears to meto be inconsistent with the history of the inclusion of the production employ-ees in a multiemployer unit, with the continuing application of provisions ofboth the multiemployer Redwood City contract and the Master Agreementat the new plant, and with the position expressed by counselfor the Boardof Trade and the Company in the letter of July 7, 1972, previously described.In any event, Local 7's answer puts the relevant unit and representationallegationsin issue, and the Company's admissiondoes not makethe casefor the General Counsel's position to the effect that the Company has anobligation to bargain with Local 26 on the basis of a single-plant unit ofproduction employees at the South San Francisco facility.19This position is reflected in the letter of July 7, 1972, from counsel forboth the Board of Trade and the Company to Local 7's attorney. Theletter,replying to one from Local 7's counsel insisting on the applicability of theRedwood City contract to the new plant, expressesthe view that "the plant.at South San Francisco is part of the . . Board of Trade."20 I see nocompelling support for the General Counsel's single-plant unitthesis inLocal 26's request that the Company bargain containedin its letterof January 14, 1972, addressed to counsel for the Board of Trade. TheUnion's subsequentletter to the attorney, dated February 1, 1972, appearsto take a somewhat different tack, in effect voicing a demand that theCompany agree that it would become a party to the multiemployercontractresulting from negotiations between the Board of Trade and Local 26 thenin progress. In any case, the context of events outlined above persuades methat the parties to the March 7 agreement visualized the continuance ofbargaining relations at the new plant predicated on the inclusion of theproduction employees in the multiemployer unit which had historically beenthe basis for bargaining at the San Francisco plant,2iGummerson's letter of December 1, 1971, and the agreement of March7, 1972, with Local 26. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDmunity adjacent to San Francisco and substantially closerto the old San Francisco plant site than the Redwood Citysite.A representation proceeding under Section 9(c) of theAct, with its particular utility for the investigation and de-termination of unit, representation, and contract-bar ques-tionsand, if indicated, the choice of a bargainingrepresentative through the ballot of the employees con-cerned, would provide a far more suitable medium for con-sideration of such problems than this proceeding, with itsrestriction to issues the General Counsel has chosen to ten-der-a limitation underscored by the inapplicability here ofthe election procedures provided by Section 9(c). In anycase, limited as one is on the representation issue to accep-tance or rejection of the General Counsel's unit and repre-sentation conception, the record requires its rejection. It isnot decisive of the relevant issue that Local 26 represents amajority of the single-plant unit the General Counsel visual-izesfor the new plant, for the employees in the claimed unitare members of one or the other of two multiemployer unitsegments,each with a long history of multiemployer bar-gaining.22 Even at present, in actual practice at the newplant, each group is governed in some measure, at least, bya multiemployer bargaining agreement.In the face of the multiemployer bargaining history andpresent practice, I find no sufficient evidentiary predicatefor the General Counsel's single-plant unit and representa-tion conception, and hold, in short, that the record will notsupport a finding that the Company now has, or has had atany material time, an obligation to bargain with Local 26on the basis of such a unit. Thus I shall recommend dismiss-al of the 8(a)(5) allegations, apart from any conclusionreachedas tothe legality of Local 7's strike of May 25 andits dealings with the Company.Turning to the other issues, it may be noted, as a prelimi-nary, that Local 7 has not sought the discharge of anyemployee at the new plant under the Redwood Citycontract's union-security provisions; that there is no evi-dence that the Company has discharged any employee be-cause of them; and that, apart from the May 25 agreementto employ the furloughed Redwood City employees at thenew plant at the scale provided by the Redwood City con-tract and the subsequent payment of that scale to theseemployees, the record contains no specifics of applicationof that contract by the Company at South San Francisco.In other words, there is no substantial evidence that theunion-security provisions of the Redwood City contractwere ever put into effect at the new facility.23 For that22 Because each of the two production groups is a segment of a multiem-ployer unit,Ideem inapposite situations, such as those visualizedby GeneralElectric Company,170 NLRB 1272, where two separately represented single-plant units are operationally merged, and one of the groups "is sufficientlypredominant to remove any real question as to the overall choice of a [bar-gaining] representative."23Asked during his testimony whether the Company has "observed all theterms and conditions" of the Redwood City contract at the new plant, theCompany's treasurer, AugustBruni, replied that "[t]o the best of my knowl-edge" it had done so with respect to the former Redwood City employees.Iam unable to regard Bruni's vague generalization as substantial evidencethat the Company, as the complaint in effect alleges, unlawfully discriminat-ed againstemployees by applying the Redwood City union-security provi-sions at the new plant, or that Local 7 caused such discrimination. It isreason, apart from any other, the record requires dismissalof the allegations to the effect that the Company unlawfullydiscriminated against employees at the new plant by enforc-ing such provisions, and that Local? caused such discrimi-nation.The General Counsel does not rest his claim that theCompany unlawfully assisted Local? by dealing with it onMay 25 and thereafter applying provisions of the RedwoodCity contract at the new plant to the former Redwood Cityemployees on the doctrine that an employer confronted bya question concerning representation arising from conflict-ing claims of rival unions must refrain from recognizing orcontracting with either until it has appropriately establishedits claim of representation under the Act.24 In fact, for himto invoke the doctrine would be inconsistent with his con-tention to the effect that from the opening of the new plantLocal 26 has been the exclusive representative of the single-plant unit he defines, and it is apparent from his brief thathe makes that claim the linchpin of the relevant unfair laborpractice allegation 25 The failure of the representation con-tention brings down with it the allegation of unlawful assis-tance.Moreover, to invoke the doctrine of neutrality as a predi-cate for a finding of unlawful assistance to Local 7 wouldyield inequitable results and not effectuate the policies ofthe Act. The same is true, in my view, of the claims that, bythe picketing threat of May 23, the May 25 picketing, andLocal Ts subsequent efforts to secure application to the newplant of the Redwood City contract, with its union-securityprovisions, Local 7 unlawfully attempted to cause discrim-ination.The point of the matter is that, although theallegationsof unlawful assistance and other misconduct stem from Lo-cal 26's charges, the Company has dealt with both unionsin the face of a question concerning representation, andboth unions have engaged in much the same conduct. Eachbrought economic pressure against the Company, in theform of picketing or a work stoppage, or both, to secureapplication of contract terms, including union-security pro-visions, atthe new plant;26 the Company dealt with Localnoteworthy, in that regard, that in settling the dispute of May 25 the Compa-ny, except as provided in the agreement of that date, rejected a demand byLocal 7 for application of the Redwood City contract to the new plant. I notealso, in passing, that, although the record includes a letter dated June 5, 1972,addressed to the Company from the administrator of the "Health and Wel-fare Trust Fund" established under the Redwood City contract, demandingpayment of "premiums" for "all employees" at the South San Franciscoplant, it does not appear what reply, if any, the Company made.24 E.g.,Midwest Piping & Supply Co.,63 NLRB 1060;Novak LoggingCompany,119 NLRB 1573, 1574;Connie Jean, Inc.,162 NLRB 1609, 1612-14.25 Summarizing his position in his brief(at pp.7 and 8),theGeneralCounsel says that, upon opening of the new plant, "Local 26 was the exclu-sive collective bargaining representative of Respondent Employer's employ-ees in an appropriate unit [footnote omitted], that Respondent Employer wasobligated to recognize and bargain with only Local 26 with respect to thoseemployees, and that Respondent Employer's conduct in recognizing Respon-dent Union [Local 7] and applying Respondent Union's Redwood City con-tract to employees at the South San Francisco plant was unlawful."26 That the March 7 strike and work stoppage brought about by Local 26had such an aim, albeit the new plant had not yet been opened, is plainlyinferable from the March 7 agreement, which provided for preference inemployment at the new plant for members of Local 26, continuingapplica-tion of the San Francisco contract until the Board of Trade and Local 26reached a "new agreement," and that the Company would be bound by the CALIFORNIA GENERAL LINEN SUPPLY CO.20926 byentering into the March 7 agreement,and with Local7 by means of the May 25 agreement;and the applicationof provisions of theRedwood Citycontract at the newfacility is at least matched by the application there of termsof the San Francisco contract and its successor MasterAgreement.In view of the comparable conduct of bothunions, findings of assistance of Local7 andof attempts bythat union to cause discrimination at the new plant throughapplication of the Redwood City contract would carry withthem a one-sidedprohibitoryBoard order requiring theCompany and Local 7,among other things,to refrain fromapplying the RedwoodCitycontract at the new facility, ineffect leavingthe Companyand Local 26 free,notwith-standing the question of representation, to applythe MasterAgreement,with its requirement of membership of all pro-duction employees and payment to Local 26 of initiationfees and dues, as conditionsof employment,thus loadingthe representation issue heavily in favor of Local 26. Theinequityto Local 7and those it represents is obvious, andthe creation of such an imbalance,in the circumstancespresented,would tend to defeat the statutory policy of pro-tecting the right of self-organization of employees and theirfreedom of choice of a bargaining representative.That poli-cy can best be served at this stage by dismissal of the com-plaint,thus, by removing the unfair labor practice charges,latterwhen reached. Additional support for the inference is furnished byLocal 26's letter of February 1, 1972, to counsel for the Board of Tradethreatening"economic action"against the Company "to secure compliance"with the union's demands that"priority of employment"at the new plant begiven to San Francisco plant employees,and that the Company commit itselfto apply at the new plant the contract resulting from negotiations in progressbetween the Board of Trade and Local 26 That Local 7's May 25 picketingsought full application of the Redwood City contract at the new South SanFrancisco facility is similarly clearproviding an opportunity for the Company or either one ofthe rival unions to invoke the procedures provided by Sec-tion 9(c) for the resolution of the question concerning repre-sentation. 7For the reasons stated,I shall recommend dismissal of thecomplaint.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and uponthe entire record in this proceeding, I make the following:1.The Company is, and has been atallmaterial times,an employer within the meaning of Section 2(2) of the Act.2.Local 7 and Local 26 are, and have beenat all materialtimes,labor organizations within themeaning of Section2(5) of the Act.3.The record warrants dismissal of the complaint in itsentirety.Upon the basis of the foregoing findings of fact and con-clusions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommendedORDER28The complaint is dismissed in its entirety.27 In view of the disposition of the allegations against Local 7 on othergrounds, I see no need to consider the effect on the allegations of the absenceof any evidence thatlocal 7,either on May 25 or at any other tune whenit sought recognition o apphcahon of the Redwood City contract at the newplant, was aware of an claim of representation there by Local 26.2s In the event no exc ptions are filed as provided by Sec. 102.46 of theBoard's Rules and ReguI tions,the findings,conclusions,recommendationsand recommended Orderherein,shall,as provided in Sec 102.48 of the saidRules and Regulations,be adopted by the Board and become its findings,conclusions,and Order,and all objections thereto shall be deemed waivedfor all purposes.